UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

                               )
RODNEY CARSON,                 )
                               )
          Plaintiff,           )
                               )
          v.                   )   Civil Action No. 04-1641 (RWR)
                               )
WILLIAM SIM et al.,            )
                               )
          Defendants.          )
                               )

                         MEMORANDUM ORDER

     Plaintiff Rodney Carson brings this action against his

former employer, the Potomac Electric Power Company (“Pepco”) and

its President, William Sim, alleging in his amended complaint

claims of discrimination and retaliation based on race, sex, and

disability in violation of Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e et seq., and the Americans with

Disabilities Act (“ADA”), 42 U.S.C. §§ 12111 et seq., intentional

infliction of emotional distress, and breach of contract.   Carson

filed a pre-discovery motion for partial summary judgment on

specified “conduct” alleged to be retaliatory (Pl.’s Mot. for

Part. Summ. J. at 1) or on the issue of retaliation.   (Pl.’s Mem.

in Supp. of Mot. for Part. Summ. J. (“Pl.’s Mem.”) at 3.)   The

defendants move to strike Carson’s motion because the motion

fails to comply with Federal Rule of Civil Procedure 56 and Local

Civil Rule 56.1.   (Defs.’ Mot. to Strike at 1.)
                                -2-

     Insofar as Carson’s motion is addressed to specified

conduct, the motion is premature.     It was filed before any order

scheduling discovery has been entered in this case, and he does

not show that the defendants otherwise have had any opportunity

to take discovery about specified conduct with which to respond

to the motion.   In addition, the defendants’ earlier-filed motion

to dismiss is pending and deserves to be addressed first.

Insofar as Carson’s motion is addressed to the issue of

retaliation, “a party may not file a motion for partial summary

judgment on a fact or an element of a claim.    See Beard v. D.C.

Housing Authority, 584 F. Supp. 2d 139, 140 n.1 (D.D.C. 2008)

(denying plaintiff's motion for partial summary judgment because

‘“Rule 56 does not contemplate a motion for partial summary

judgment of the sort [plaintiff] has filed[,]” and judgment “may

not be entered as to a fact or an element of a claim”’) (quoting

LaPrade v. Abramson, Civil Action No. 97-10 (RWR), 2006 WL

3469532, at *8 (D.D.C. November 29, 2006)).”    Franklin-Mason v.

Penn, Civil Action No. 03-945 (RWR), 2009 WL 1931151, at *2

(D.D.C. July 7, 2009); see 10B Charles Alan Wright et al., Fed.

Practice & Procedure § 2737, at 316 (2d ed. 1998).

     Further, Carson failed to fully comply with Local Civil Rule

56.1.   Local Civil Rule 56.1 states in relevant part:

     Each motion for summary judgment shall be accompanied
     by a statement of material facts as to which the moving
     party contends there is no genuine issue, which shall
     include references to the parts of the record relied on
                                 -3-

     to support the statement. . . . Each such motion and
     opposition must also contain or be accompanied by a
     memorandum of points and authorities and proposed order
     as required by LCvR 7(a), (b) and (c).

Carson’s motion does not contain a proposed order, and Carson’s

statement of material facts to which there is no genuine dispute

contains numerous assertions that lack any citation to factual

support in the record.    “Where a party fails to comply with Rule

56(e) or to file a proper statement of material facts in dispute

pursuant to a local rule, the circuits are in agreement that the

district court is under no obligation to . . . evaluate the

merits of that party's case.”   Jackson v. Finnegan, Henderson,

Farabow, Garrett & Dunner, 101 F.3d 145, 154 (D.C. Cir. 1996).

Therefore, it is hereby

     ORDERED that plaintiff’s motion [31] for partial summary

judgment be, and hereby is, DENIED without prejudice, and the

defendants’ motion [32] to strike plaintiff’s motion for partial

summary judgment be, and hereby is, DENIED as moot.

     SIGNED this 24st day of September, 2009.


                                                /s/
                                       RICHARD W. ROBERTS
                                       United States District Judge